DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on March 21, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claims 25 and 26, the limitation “the encapsulation substrate” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0072094 A1 to Kim (“Kim”) in view of U.S. Patent Application Publication No. 2015/0153594 A1 to Sato (“Sato”) and U.S. Patent Application Publication No. 2016/0365027 A1 to Suh (“Suh”).												As to claim 1, although Kim discloses a display device, comprising: a display panel (10) comprising a display region (¶ 0048) and a non-display region (¶ 0049); a window member (90) on the display panel (10); and an adhesive member (82) between the display panel (10) and the window member (90), the adhesive member (82) comprising: a first adhesion portion (left) overlapping with the display region (¶ 0048) in a plan view; and a second adhesion portion (right) extending from the first adhesion portion (left) and overlapping with the non-display region (¶ 0049) in the plan view, wherein the display panel (10) comprises: a substrate (12); a display element layer (¶ 0049) on the substrate (12) and overlapping with the display region (¶ 0048); a driving chip (20) on the substrate (12) and overlapping with the non-display region (¶ 0049), the driving chip (20) being configured to provide a driving signal to the display element layer (¶ 0049); a pad region (at 30) comprising pads (30) on the substrate (12), the pads (30) being electrically connected to the driving chip (20), the driving chip (20) being, when viewed in the plan view, between the display region (¶ 0048) and the pad region (at 30); and an encapsulation member (11/81) on the display element layer (¶ 0049), wherein, in the plan view, the window member (90) overlaps with the driving chip (20) and the second adhesion portion (right), wherein the first adhesion portion (left) connects the window member (90) to the encapsulation member (11/81), wherein the second adhesion portion (right) is integrally formed with the first adhesion portion (left) and attaches the window member (90) to the substrate (12) (See Fig. 1, Fig. 4, Fig. 9, ¶ 0045, ¶ 0046, ¶ 0048-¶ 0052, ¶ 0085, ¶ 0103- ¶ 0108) (Notes: the limitation “portion” is defined as a part of a larger amount, area, etc. and “region” is defined as any of the major subdivisions into which the body or one of its parts is divisible by Merriam-Webster.com. Further, the encapsulation member is on and covers the display element layer. Lastly “pads” are contacts/circuit substrate such that 30 meets the recited “pads”), Kim does not further disclose wherein the second adhesion portion encloses the driving chip, wherein the second adhesion portion comprises: a first opening overlapping with the driving chip in the plan view; and a second opening exposing the pad region, the second opening being, when viewed in the plan view, spaced apart from the first opening, and wherein, when viewed in the plan view, the second adhesion portion is spaced apart from the driving chip and the pads.							However, Sato does disclose wherein the second adhesion portion (FIG. 4, 109) encloses the driving chip (107), wherein the second adhesion portion (FIG. 4, 109) comprises: a first opening overlapping with the driving chip (107) in the plan view (See Fig. 1, Fig. 3, Fig. 4, ¶ 0024, ¶ 0044, ¶ 0045, ¶ 0051, ¶ 0080, ¶ 0083, ¶ 0084, ¶ 0095).		Further, Suh does disclose wherein the second adhesion portion (400-D, 400-D1, 400-D2) comprises: a first opening (FIG. 6A) overlapping with the driving chip (200) in the plan view; and a second opening (FIG. 6B) exposing the pad region (PAD), the second opening (FIG. 6B) being, when viewed in the plan view, spaced apart from the first opening (FIG. 6A), and wherein, when viewed in the plan view, the second adhesion portion (400-D, 400-D1, 400-D2) is spaced apart from the driving chip (200) and the pads (300) (See Fig. 1, Fig. 2, Fig. 4, Fig. 6, Fig. 10, ¶ 0044, ¶ 0049, ¶ 0050, ¶ 0052-¶ 0058, ¶ 0082-¶ 0096, ¶ 0104-¶ 0108, ¶ 0138-¶ 0142) (Notes: the second adhesion portion/partition member is away from the driving chip and the pads in all the embodiments such that the heat can be dispersed through air without damaging the driving chip).												In view of the teachings of Kim, Sato, and Suh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kim to have wherein the second adhesion portion encloses the driving chip, wherein the second adhesion portion comprises: a first opening overlapping with the driving chip in the plan view; and a second opening exposing the pad region, the second opening being, when viewed in the plan view, spaced apart from the first opening, and wherein, when viewed in the plan view, the second adhesion portion is spaced apart from the driving chip and the pads because the second adhesion portion may comprise different shapes enclosing the driving chip including the first and second openings respectively overlapping the driving chip and the pad region, and spaced apart from the driving chip and the pads to protect the driving chip and the pads to improve the external force-resistant property and prevent heat from damaging the driving chip (See Sato ¶ 0095 and Suh ¶ 0138-¶ 0142).						As to claim 2, Kim further discloses wherein: the first adhesion portion (left) is in contact with a top surface of the encapsulation member (11/81); and the second adhesion portion (right) is in contact with a side surface of side surfaces of the encapsulation member (11/81), the side surface being adjacent to the driving chip (20), the second adhesion portion (right) being in contact with a portion of the top surface (See Fig. 9).												As to claim 5, Kim in view of Sato and Suh further discloses wherein: when viewed in the plan view, the second adhesion portion (right/109/400-D, 400-D1, 400-D2) overlaps with a region between the pad region (at 30/PAD) and a chip region (at 20/107/200) on which the driving chip (20/107/200) is disposed (See Kim Fig. 9, Sato Fig. 4, and Suh Fig. 1, Fig. 2, Fig. 6).									As to claim 6, Kim discloses further comprising: a polarization member (81) on the encapsulation member (11) and overlapping with the display region (¶ 0048), wherein the first adhesion portion (left) comprises: a first portion (left) connecting the polarization member (81) to the window member (90); and a second portion (right) extending from the first portion (left) and connecting a portion of a top surface of the encapsulation member (11) to the window member (90) (See Kim Fig. 9) (Notes: the second portion may enhance the adhesion between the encapsulation member and the polarization member. Further, the limitation “connecting” does not explicitly recite “direct contact”).													As to claim 21, Kim discloses further comprising: a light blocking member (91) on the display panel (10), wherein, in the plan view, the light blocking member (91) overlaps with the driving chip (20) (See Fig. 9, ¶ 0108).						As to claim 22, Kim in view of Sato further discloses wherein a void (above 20/107/200) is formed between the light blocking member (91) and the driving chip (20/107/200) (See Kim Fig. 9, Sato Fig. 4, and Suh Fig. 10).					As to claim 23, Kim further discloses wherein the light blocking member (91) is between the window member (90) and the display panel (10) (See Fig. 9).				As to claim 24, Kim in view of Sato and Suh further discloses, wherein, in the plan view, the light blocking member (91) overlaps with the second adhesion portion (right/109/400-D, 400-D1, 400-D2) (See Kim Fig. 9, Sato Fig. 4, and Suh Fig. 6).			As to claim 25, Kim further discloses wherein: the display panel (10) further comprises a seal member (11) connecting the encapsulation substrate to the substrate (12); and the second adhesion portion (right) contacts a first side surface of the seal member (11) (See Fig. 9) (Notes: the limitation “seal member” is interpreted as a member that occupies and seals a space).								As to claim 26, Kim further discloses wherein: a second side surface of the seal member (11) interfaces with an internal space formed between the substrate (12) and the encapsulation substrate; and the first side surface of the seal member (11) opposes the second side surface of the seal member (11) (See Fig. 5, Fig. 9) (Notes: 11 is smaller than 12 such that the first and second side surfaces are symmetrical and exposed to interface with an internal space that is exposed above the substrate 12).
								
Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Shiota (US 2011/0182046 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815